Order reversed, with ten dollars costs and disbursements, and demurrer interposed by defendant overruled, with leave to plead over within twenty days on payment of costs. We are of opinion that the judgment rendered in the first action was not res adjudícala, nor was it a bar to the maintenance by the plaintiff of action No. 2, and we also conclude that plaintiff’s amended complaint states a cause of action. Blackmar, P. J., Rich, Kelly, Jaycox and Manning, JJ., concur. [See Ruddy v. Morse Dry Dock & Repair Co., No. 2, 199 App. Div. 939.]